—Judgment unanimously affirmed. Memorandum: The evidence at trial, viewed in the light most favorable to the People (see, People v Williams, 84 NY2d 925, 926), is legally sufficient to support defendant’s conviction of aggravated sexual abuse in the first degree (Penal Law § 130.70 [1] [c]) and rape in the first degree (Penal Law § 130.35 [3]; § 20.00; see, People v Bleakley, 69 NY2d 490, 495). Upon weighing the relative probative force of the conflicting testimony, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, supra, at 495).
Considering the heinous nature of the offenses, defendant’s sentence is neither unduly harsh nor severe, and we decline to exercise our power to modify it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Seneca County Court, Falvey, J.—Rape, 1st Degree.) Present—Green, J. P., Lawton, Wesley, Callahan and Boehm, JJ.